DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office action in response to communications received on 03/05/2021. 

Response to Amendment
Claims 1 and 5 have been amended. 
Claims 13 and 14 have been newly added. 
Claims 1-14 have been examined. 
Examiner’s rejection of claims 1-12 under 35 U.S.C 101 is withdrawn in light of the applicant’s amendments to the claim. 
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 7, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitations: “a human being use a device to verify an identity of a main user”, “at least one cluster comprising the main user and at least one trusted peer”, “wherein after the user uses the device to confirm the identity of the main user”. It is unclear whether “human being”, “trusted peer” and “the user” recited in these limitation refer to the same entity or a different entity. 
Claim 6 recites the limitation "the trusted peers" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation: “wherein the private key is stored only on a singular mobile device of the main user”. This limitation is contradictory to claim 1. Claim 1 recites: “the device verifies the identity of the main user by using a private key of the trusted peer to decipher an encrypted backup message to obtain a private key of the main user, and then uses the private key of the main user to decrypt …” If the device of the trusted peer deciphers an encrypted backup message to obtain the private key of the main user, then the private key of the main user cannot be stored only on a singular mobile device of the main user. 
Claim 11 recites the limitation "the user’s device" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is also unclear which user’s device is being referred to. 
Claim 11 recites: “the system locally creates a one-time encryption keypair”. It is unclear what the term “locally” refers to in the context of the claim, i.e., it is unclear whether locally refers to the main user or the trusted peer. 
Claim 11 recites: “wherein the system also stores the public key remote from the user's device, but does not store the private key for that user anywhere other than securely on that user's device”. This is also contradictory to claim 1. As stated above with respect to claim 7, if the device of the trusted peer deciphers an encrypted backup message to obtain the private key of the main user, then the private key of the main user cannot be stored only on the device of the main user.
Claim 12 recites the limitation " the peer's device retrieves the encrypted message from the cloud" in line 6.  There is insufficient antecedent basis for the limitation, “the cloud”, in the claim. Also, the claim does not recite that the encrypted message was stored on the cloud, therefore, it is unclear how the peer’s device retrieves the encrypted message from the cloud. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
A Taxonomy A for Key Escrow Encryption Systems by Denning et al: A key escrow encryption system (or escrowed encryption system) is an encryption system with a backup decryption capability that allows authorized persons—users, officers of an organization, and government officials—under certain prescribed conditions, to decrypt ciphertext with the help of information supplied by one or more trusted parties holding special data recovery keys. The data recovery keys are not normally the same as those used to encrypt and decrypt the data, but rather provide a means of determining the data encryption/decryption keys. The term key escrow is used to refer to the safeguarding of these data recovery keys. Other terms used include key archive, key backup, and data recovery system. This article presents a taxonomy for key escrow encryption systems, providing a structure for describing and categorizing the escrow mechanisms of complete systems as well as various design options.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438